DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bellamah (US 2018/0105318).
Claims 11 and 12
Bellamah discloses a packet of smoking articles (100) comprising a group of smoking articles (112); a wrapper (124) comprising a first layer (128) of a first/paper material and that wraps the group of smoking articles in such a way that said first layer of first material faces the smoking articles (see figure 2a and [0021]); the wrapper being provided with and defining an opening (110) for extracting the smoking articles therethrough; a containing frame (122) wrapped around the wrapper, in order to contain the group of smoking articles and the wrapper, forming a semi-finished unit; the containing frame being provided with an defining an open zone arranged at the opening of the wrapper, for extracting the smoking articles therethrough; an envelope (132) of a second/polypropylene or metallized polyester material (see [0022]) that is different from the first material, and that is a sealed heat-sealable material; the envelope contains the semi-finished unit and is provided with and defines at least one opening arranged at said opening of the wrapper (see figure 2a); an adhesive label (114) positioned on the envelope in such a way as to cover the opening of the envelope, the open zone of containing frame and the opening of the wrapper (see [0019]); the adhesive label comprises a first surface that comprises a layer (138) of said first/paper material facing the group of smoking articles (see [0023]).
Claim 13
Bellamah further discloses the wrapper also comprises a layer (126) of a third/foil material, which is different from the first material and which is coupled, by adhesive (130), to the layer of first material (see figure 2a and [0021]).
Claim 14
Bellamah further discloses the third material is aluminum/foil (see [0021]).
Claim 15
Bellamah further discloses a container (102) which contains the envelope and which is provided with an opening (defined by top of the container) for accessing the smoking articles, arranged at the label of the envelope; and a cover (104), which is hinged to the container, rotatable in order to open and close the opening of the container (see figure 1 and [0019]).
Claim 16
Bellamah further discloses the adhesive label of the envelope is bound to the cover, in such a way that when the cover is rotated with respect to the container the adhesive label is simultaneously moved.  Bellamah discloses the interior surface of the hinged cover is adhesively attached to the outer surface of the adhesive label, in which when the cover is rotated to be opened, the adhesive label is pulled to uncover the opening (see figure 2b, [0023] and [0025]).
Claim 17
Bellamah further discloses a container (102) which contains the envelope and which is provided with an opening (defined by top of the container) that is configured to allow the semi-finished unit, wrapped by the envelope, to exit at least partially from the container allowing access to the smoking articles (see [0019], [0023] and [0025]).  Bellamah discloses the packet comprising the container (102) and the cover (104) hingedly attached to each other in which when the cover is rotated into an open position, the container partially expose the wrapped envelope, allowing access to the smoking articles.
Claim 18
Bellamah further discloses the containing frame completely covers the wrapper, apart from an open zone for accessing the smoking articles, defining a box-shaped containing frame (see figure 2a).
Claim 19
Bellamah further discloses the containing frame comprises overlapped portions (defined by panels 624 and 626 overlapping with panels 628 and 630, and/or panels 628 and 630 overlapping with panels 632 and 634), two by two, for containing the wrapper with the group of smoking articles within it; said overlapped portions being bound to each other in such a way as to stabilize the containing frame (see figure 6, [0044] and [0045]).
Claim 20
Bellamah further discloses the overlapped portions (defined by panels 628 and 630 overlapping with panels 632 and 634) are found at least at side walls of the box-shaped containing frame, and comprise strips of material having a main longitudinal development and a transversal development (see figure 6).
Claim 22
Bellamah further discloses each of the two-by-two overlapped portions (defined by panels 624 and 626 overlapping with panels 628 and 630), one of the two portions (panels 624 and 626) has a smaller transversal development than the other one (see figure 6) capable of facilitating extraction of the smoking articles.

Response to Arguments
Applicant’s arguments with respect to claims 11-20 and 22 have been considered but are moot in view of a new ground of rejection.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736